                  UNITED STATES COURT OF INTERNATIONAL TRADE
 INVENERGY RENEWABLES LLC,

                    Plaintiff,

            and

 SOLAR ENERGY INDUSTRIES ASSOCIATION,
 CLEARWAY ENERGY GROUP LLC, EDF
 RENEWABLES, INC. and AES DISTRIBUTED
 ENERGY, INC.,

                    Plaintiff-Intervenors,
           v.

 UNITED STATES OF AMERICA, OFFICE OF
 THE      UNITED    STATES     TRADE                   Before: Judge Gary S. Katzmann
 REPRESENTATIVE, UNITED STATES TRADE                   Court No. 19-00192
 REPRESENTATIVE ROBERT E. LIGHTHIZER,
 U.S. CUSTOMS AND BORDER PROTECTION,
 and ACTING COMMISSIONER OF U.S.
 CUSTOMS and BORDER PROTECTION MARK
 A. MORGAN,

                    Defendants,

            and

 HANWHA Q CELLS USA, INC. and AUXIN
 SOLAR, INC,

                    Defendant-Intervenors.


                                             ORDER

        Upon consideration of the Emergency Motion to Modify Preliminary Injunction or, in the
Alternative, Enter a Temporary Restraining Order, October 20, 2020, ECF No. 263, filed by
Plaintiff, Invenergy Renewables LLC, and Plaintiff-Intervenors Clearway Energy Group LLC,
AES Distributed Energy Inc., EDF Renewables Inc., and the Solar Energy Industries Association
(collectively, “Plaintiffs”); and all other papers and proceedings had herein, it is hereby:

       ORDERED that, by Friday, October 23, 2020 at 4:00 P.M., Defendants and Defendant-
Intervenors are directed to file a response to Plaintiffs’ Emergency Motion to Modify Preliminary
Court No. 19-00192                                                                    Page 2


Injunction or, in the Alternative, Enter a Temporary Restraining Order, October 20, 2020, ECF
No. 263, in the above captioned matter.

       SO ORDERED.

                                                         /s/ Gary S. Katzmann
                                                                 Judge
Dated: October 21, 2020
       New York, New York
